HOTCHKIS & WILEY FUNDS SEVENTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SEVENTH AMENDMENT dated as of the 14th day of May, 2014, to the Distribution Agreement, dated as of February 18, 2005, as amended August 15, 2005, February 6, 2006, January 1, 2008, February 5, 2009, November 17, 2010 and November 19, 2012 (the "Agreement"), is entered into by and among HOTCHKIS & WILEY FUNDS, a Delaware statutory trust (the "Trust"), HOTCHKIS & WILEY CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the “Advisor”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Funds of the Agreement; and WHEREAS, Section 10.B of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree that Amended Exhibit A of the Agreement is superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS AND WILEY FUNDS QUASAR DISTRIBUTORS, LLC By:/s/ Anna Marie Lopez By:/s/ James R. Schoenike Printed Name:Anna Marie Lopez Printed Name:James R. Schoenike Title: President Title: President HOTCHKIS & WILEY CAPITAL MANAGEMENT, LLC By:/s/ Anna Marie Lopez Printed Name: Anna Marie Lopez Title: Chief Operating Officer 5/2014 1 Amended Exhibit A to the Distribution Agreement – Hotchkis and Wiley Funds Fund Names Separate Series of HOTCHKIS & WILEY FUNDS Name of Series Date Added Hotchkis & Wiley Value Opportunities Fund 12-31-2002 Hotchkis & Wiley Diversified Value Fund 08-24-2004 Hotchkis & Wiley Large Cap Value Fund 10-19-2001 Hotchkis & Wiley Mid-Cap Value Fund 10-19-2001 Hotchkis & Wiley Small Cap Value Fund 10-19-2001 Hotchkis & Wiley High Yield Fund 03-31-2009 Hotchkis & Wiley Capital Income Fund 12-31-2010 Hotchkis & Wiley Global Value Fund 12-31-2012 Hotchkis & Wiley Small Cap Diversified Value Fund on or after 06-30-2014 5/2014
